Exhibit Gas Distribution Agreement Signed by Pacific Asia Petroleum, Inc. FOR RELEASE: TUESDAY, JULY 7, 2009 Hartsdale, New York, July 7:Pacific Asia Petroleum, Inc. (PFAP.OB), a U.S.publicly traded company (the “Company”) announced today that its China affiliate, Inner Mongolia Sunrise Petroleum Co. Ltd. (“Sunrise”), has entered into a Letter of Intent with Handan Hua Ying Company Limited (“Handan”), relating to the acquisition of a 49% ownership interest in the Handan Chang Yuan Natural Gas Company, Ltd. (“HGC”) held by Handan.HGC owns and operates gas distribution assets in and around Handan City in the Hebei Province of the People’s Republic of China. This Letter of Intent supplements the Letter of Intent entered into by the Company in November 6, 2008 covering the same gas distribution assets. HGC was founded in May 2001, and is the only gas pipeline and distributer in Handan City, which is 400km south of Beijing, in Hebei Province.Handan city has a population of 1.4 million. HGC owns 57 km of a main gas pipeline, and more than 700 km of delivery gas pipelines which have a delivery capacity of 3 x 108 m3/day.
